Per Curiam.

Respondent, admitted to practice in 1952 in the Second Judicial Department, was charged in the petition herein with one instance of the submission of a false medical report and bill in connection with a personal injury claim; with one instance of the service and filing of a bill of particulars con-*87taming false allegations with respect to the extent of injuries sustained and expenses incurred by a personal injury claimant; with the practice of personally paying the expenses and disbursements of personal injury litigation without charging them to or seeking reimbursement from his clients; and with the failure to maintain a special bank account as required by the rules of this court for the deposit of sums received in settlement or recoveries in personal injury cases.
The respondent has admitted the charges and the Referee’s report sustaining the aforesaid charges is in all respects confirmed.
The respondent has co-operated fully with the petitioner and with the Referee. It appears that no client has been damaged or prejudiced in any way because of respondent’s alleged misconduct; and a number of witnesses of integrity and high standing have attested to-respondent’s general good reputation.
The Referee reports that in his opinion “ the respondent is now fully aware of the gravity of his acts and that he is genuinely repentent and is not likely to ever again be guilty of professional misconduct.” Nevertheless, we must take cognizance of the nature of the unprofessional conduct here present, and accordingly, the respondent should be censured.
Breitel, J. P., McNally, Stevens and Eager, JJ., concur.
Respondent censured.